          Case 2:19-cv-01574-RFB-BNW Document 27 Filed 07/27/21 Page 1 of 4




1    Rene L. Valladares
     Federal Public Defender
2    Nevada State Bar No. 11479
3    *Jeremy C. Baron
     Assistant Federal Public Defender
4    District of Columbia Bar No. 1021801
     411 E. Bonneville Ave. Suite 250
5    Las Vegas, Nevada 89101
6    (702) 388-6577
     jeremy_baron@fd.org
7

8    *Attorney for Petitioner William Crawford, Jr.

9

10
                             U NITED S TATES D ISTRICT C OURT
11                                 D ISTRICT OF N EVADA
12   William Crawford, Jr.,

13                Petitioner,                       Case No. 2:19-cv-01574-RFB-BNW

14         v.                                       Unopposed motion for extension of
                                                    time to file opposition to the
15   Jerry Howell, et al.,                          State’s motion to dismiss

16                Respondents.                      (First request)

17

18         William Crawford respectfully moves this Court for an extension of time of
19   forty-five (45) days, from July 26, 2021, to and including September 9, 2021, in which

20   to file an opposition to the State’s motion to dismiss.

21

22

23

24

25

26

27
          Case 2:19-cv-01574-RFB-BNW Document 27 Filed 07/27/21 Page 2 of 4




1                                        A RG U M E N T
2          The State has moved to dismiss Mr. Crawford’s second amended petition. ECF

3    No. 23. The opposition to the motion to dismiss is currently due July 26, 2021.

4          Counsel respectfully suggests an extension is necessary to properly prepare

5    the opposition. In addition to preparing the opposition, counsel also anticipates pre-

6    paring and filing a contemporaneous discovery motion regarding Ground Two. See

7    ECF No. 15 at 3 (scheduling order). The process of drafting the discovery motion (and

8    determining what specific categories of discovery to request) will require additional

9    time. Likewise, the process of finalizing and filing both the opposition and the dis-

10   covery motion requires additional time.

11         Counsel has had many additional professional obligations in the past couple

12   months, including, among others, an opening memorandum in support of an appeal

13   from a detention decision filed on June 7, 2021, along with a reply memorandum filed

14   on June 24, 2021, in United States v. DeGrave, Case No. 21-3030 (D.C. Cir.); an evi-

15   dentiary hearing conducted on June 11, 2021, along with an opposition to a motion to

16   stay the judgment pending appeal filed on July 26, 2021, in Bradford v. Gittere, Case

17   No. 2:13-cv-01784-RFB-EJY (D. Nev.); an opposition to a motion to dismiss filed on

18   June 28, 2021, in Rosales v. Neven, Case No. 3:16-cv-00003-RCJ-WGC (D. Nev.); a

19   motion to stay, along with a proposed second amended petition, filed on June 29,

20   2021, in Bynoe v. Helling, Case No. 3:07-cv-00009-LRH-CLB (D. Nev.); a petition for

21   rehearing filed on July 6, 2021, in Cortinas v. Gentry, Case No. 20-16227 (9th Cir.); a

22   second amended petition filed on July 14, 2021, in Thomas v. Williams, Case No. 2:18-

23   cv-00020-GMN-PAL (D. Nev.); and an opening brief filed on July 21, 2021, in Slaugh-

24   ter v. Daniels, Case No. 82602 (Nev. Sup. Ct.).

25         Counsel has many additional professional obligations in the next two months,

26   including, among others, a second amended petition due on August 2, 2021, in Pat-

27   terson v. Williams, Case No. 2:20-cv-01267-GMN-NJK (D. Nev.); an answering brief


                                                 2
              Case 2:19-cv-01574-RFB-BNW Document 27 Filed 07/27/21 Page 3 of 4




1    due on August 4, 2021, in Murray v. Howell, Case No. 21-15104 (9th Cir.); an opposi-
2    tion to a motion to dismiss due on August 12, 2021, in Fergason v. Johnson, Case No.
3    2:19-cv-00946-GMN-BNW (D. Nev.); an opposition to a motion to dismiss due on Au-
4    gust 26, 2021, in Hobson v. Hutchings, Case No. 2:20-cv-00503-KJD-NJK (D. Nev.); a
5    second amended petition due on August 30, 2021, in Palmer v. Gittere, Case No. 3:18-
6    cv-00245-HDM-CLB (D. Nev.); and an oral argument scheduled for September 3,
7    2021, in San Francisco, California, in Patterson v. Hutchings, Case No. 20-15635 (9th
8    Cir.).
9             On July 23, 2021, counsel contacted Deputy Attorney General Sheryl Serreze
10   and informed her of this extension request. As a matter of professional courtesy, Ms.
11   Serreze had no objection to the request. Ms. Serreze’s lack of objection shouldn’t be
12   considered a waiver of any procedural defenses or statute of limitations challenges or
13   construed as agreeing with the accuracy of the representations in this motion.
14            In sum, counsel requests an additional forty-five (45) days, up to and including
15   September 9, 2021, in which to file the opposition. This is counsel’s first request for
16   an extension of time to file the opposition. This motion isn’t filed for the purposes of
17   delay, but in the interests of justice, as well as in Mr. Crawford’s interest. Counsel
18   respectfully asks the Court to grant the requested extension.
19

20

21

22

23

24

25

26

27


                                                   3
     Case 2:19-cv-01574-RFB-BNW Document 27 Filed 07/27/21 Page 4 of 4




1    Dated July 26, 2021.
2                                         Respectfully submitted,
3
                                          Rene L. Valladares
4
                                          Federal Public Defender
5
                                          /s/Jeremy C. Baron
6
                                          Jeremy C. Baron
7                                         Assistant Federal Public Defender

8

9

10
                                          IT   IS S O O R D E R E D :
11

12

13                                        ______________________________
                                          United States District Judge
14

15                                     Dated:
                                    DATED      ________________________
                                          this 27th day of July, 2021.
16

17

18

19

20

21

22

23

24

25

26

27


                                      4
